Exhibit 10.58

LOGO [g12386snap1.gif]

May 17, 2008

Thomas J. Graham, M.D.

Paradise Farm

2415 Old Bosley Road

Timonium, MD 21093

Dear Dr. Graham:

This letter agreement will confirm the agreement between MiMedx, Inc., a Florida
corporation (the “Company”), and Thomas J. Graham, M.D. (“you”), an individual
and resident of the State of Maryland, regarding the introduction of the Company
by you to potential buyers (collectively, the “Buyers”), who may be interested
in acquiring intellectual property or other assets of the Company or its
affiliates, (collectively, the “Transaction”). It is understood that you are not
expected to seek introductions, but that in the course of your medical practice
you may have the opportunity to provide introductions to potential Buyers with
which the Company does not otherwise have material contacts.

In the event the Company consummates a Transaction with a Buyer introduced to
the Company primarily by you, the Company will pay you the following Transaction
fee upon the consummation of the Transaction (whether pursuant to one or
multiple transactions) not to exceed, in the aggregate, five hundred thousand
U.S. dollars ($500,000) (the “Transaction Fee”):

1. Five percent (5%) on the first one million U.S. dollars ($1,000,000) of
Purchase Price (as defined hereinafter);

2. Four percent (4%) on the next one million and one U.S. dollars ($1,000,001)
to two million U.S. dollars ($2,000,000) of the Purchase Price;

3. Three percent (3%) on the next two million and one U.S. dollars ($2,000,001)
to three million U.S. dollars ($3,000,000) of the Purchase Price;

4. Two percent (2%) on the next three million and one U.S. dollars ($3,000,001)
to four million U.S. dollars ($4,000,000) of the Purchase Price; and

5. One percent (1%) of the Purchase Price in excess of four million and one U.S.
dollars ($4,000,001).

 

MiMedx, Inc. • 3802 Spectrum Blvd., Suite 300 • Tampa, FL 33612-9218 • P:
813.866.0000 • F: 813.866.0012 • www.mimedx.com



--------------------------------------------------------------------------------

Thomas J. Graham, M.D.

Page 2

May 17, 2008

 

For purposes of this letter agreement, “Purchase Price” shall mean the amount
actually received by the Company from the
Buyer(s) pursuant to the consummation of the Transaction (whether pursuant one
or multiple transactions), less any indebtedness secured by such technology or
assets and any costs incurred by the Company in connection with the Transaction.

The Transaction Fee shall be payable to you in cash, cashier’s check, or wire
transfer of immediately available funds and shall be paid within thirty
(30) days after receipt by the Company of the corresponding Purchase Price. You
hereby agree that the Transaction Fee shall be your sole compensation, including
any expenses incurred by you.

You will maintain the confidentiality of all information related to the
Transaction, and all information received from the Company.

The parties hereby acknowledge and agree that you are not an agent or
representative, of the Company in or with respect to any Transaction. You shall
have no authority to act on behalf of or in the name of the Company, or to
participate in negotiations between the Company and any Buyer with respect to a
Transaction.

This letter agreement will terminate if a Transaction is not consummated by
November 1, 2008, unless extended by written agreement of the parties. You may
also terminate this agreement at any time. The provisions relating to
confidentiality will survive such termination and the provisions regarding
payment of the Transaction Fee shall survive such termination if, at any time
prior to the expiration of six months after such termination, the Company
consummates a Transaction.

Please confirm our understanding by signing below.

 

Very truly yours, MiMedx, Inc. By:   /s/ Steve Gorlin

Name:   Steve Gorlin

Title:   Chairman

 

ACCEPTED AND AGREED TO: /s/ Thomas J. Graham, M.D. Thomas J. Graham, M.D.

Date:   5/22/08